REINHARDT, Circuit Judge,
concurring in part and dissenting in part.
I concur in all of the court’s disposition except for part 3, which is also essentially correct, but which stops short of the ultimate holding that the analysis set forth in the disposition demands. I do not believe that any question of material fact remains as to whether the officers are entitled to qualified immunity for their unlawful detention of the appellants; clearly they are not. Accordingly, summary judgment on that claim should be granted to plaintiffs.
As we hold in part 2 of the disposition, the detention of the plaintiffs clearly exceeded the bounds of a reasonable investigatory detention, and constituted an arrest without probable cause. Thus, for the purpose of the first prong of the qualified immunity test set forth in Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 2156, 150 L.Ed.2d 272 (2001), a violation has been established. As we then noted in part 3 of our disposition, the law in this regard was clearly established. Any reasonable officer would have known that handcuffing and pinning down cooperative suspects known to be unarmed constituted an arrest, see Washington v. Lambert, 98 F.3d 1181, 1187 (9th Cir.1996); United States v. Bautista, 684 F.2d 1286, 1289 (9th Cir. 1982), and no contention is made that probable cause existed. To the extent that questions of fact may exist regarding what the officers knew about the events of the evening in question prior to their arrival on the scene, the facts are not sufficiently material to require a trial. Accordingly, I do not believe that the officers may avail themselves of a qualified immunity defense.
Any error of material fact or law the officers may have made with respect to the unlawful arrests was clearly not a reasonable error under Katz. When it came to Katz’s second prong, the panel majority simply blinked, perhaps deterred by the byzantine analytical contortions in which the Supreme Court compels lower courts to engage in qualified immunity cases of the type before us. All the majority accomplishes by its failure fully to resolve the qualified immunity issue is to force the parties to undergo a wholly unnecessary trial on the issue — a trial that can lead to only one legally sustainable result. Having held on this appeal that the detentions constituted unlawful arrests, and that the law in that respect was clearly established, *640it is inconceivable that (barring some circumstances not presented by the record before us) we could uphold a determination that the officers’ failure to comply with well-established law was reasonable.
Because the parties presented cross-motions for summary judgment, and because a review of the defendants’ summary judgment papers reveals no facts that would support a holding that the unlawful arrests resulted from a reasonable error of fact or law, I would remand the unlawful detention claim with instructions to enter summary judgment for plaintiffs, and to determine the amount of damages. See Michael v. Riverside Cement Co. Pension Plan, 266 F.3d 1023, 1029 (9th Cir.2001).